  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 1 of 37 PageID #:6487




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                            WESTERN DIVISION

Fiona Chen,

                Plaintiff,
                                               Case No. 3:14-cv-50164
           v.
                                               Honorable Iain D. Johnston
Janet Yellen, Secretary of the
Department of the Treasury,

                Defendant.

                      MEMORANDUM OPINION AND ORDER

      Plaintiff Fiona Chen brings this action pro se against the Secretary of the

U.S. Department of the Treasury (“the Secretary”) under Title VII of the Civil

Rights Act of 1964. She claims a hostile work environment based on her race and

national origin and retaliation for pursuing redress with the Equal Employment

Opportunity Commission (EEOC). She has failed to establish a prima facie case of

either claim, however, so the Secretary is entitled to summary judgment.

      I.        Background

      The facts recited here are taken from the parties’ Local Rule 56.1 statements

of undisputed facts and, at times, from the exhibits and depositions directly. The

Court notes that Plaintiff Fiona Chen occasionally attempted to dispute facts by

citing to her complaint’s allegations and to the Secretary’s answer in paragraphs in

which the Secretary either did not admit the allegation or explicitly denied them.

But a complaint’s allegations are not evidence, they are allegations. “Asserted facts

may be deemed admitted if not controverted with specific citations to evidentiary

                                          1
  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 2 of 37 PageID #:6488




material.” N.D. Ill. L.R. 56.1(e)(3). Other times, she failed to cite any evidence in

support of her disputes. Still other times, she cited evidence that did not support

her propositions, or explicitly supported the opposite point. In those instances, the

fact statements are deemed admitted. The Court has made every effort to include

all facts that can possibly aid Chen’s story. At this stage, the Court is obligated to

tell “the most persuasive story possible on the non-movant’s behalf” and ask

“whether a verdict in her favor would be reasonable or could result only from

irrational speculation.” Joll v. Valparaiso Cmty. Sch., 953 F.3d 923, 928 (7th Cir.

2020).

         Fiona Chen—who is originally from Taiwan—began working for the

Department of the Treasury, in the Internal Revenue Service (IRS), as a revenue

agent on September 23, 2002. Dkt. 223, ¶ 4. Although she began working for the

IRS in September 2002, her claims of hostile work environment and retaliation

center around her last approximately year and a half of employment there. In June

2006, she was selected to join Rebecca Solano’s team with the Small Business/Self

Employed (SBSE) Business Division. Id. ¶ 5. Solano was her first-line manager,

followed by Midwest SBSE Territory Manager Mark Primoli, and then Area

Director Farris Fink. Solano, who was involved in the interview process, rated Chen

as an excellent candidate and specifically requested that she be selected to join the

team. Id. Salano stated, “I rated Fiona as excellent above all other candidates.” Dkt.

190-6, Solano Dep. 6:3–13. Solano did not request anyone else.




                                           2
  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 3 of 37 PageID #:6489




       On a few occasions, Solano needed to select employees to serve as acting

managers on a temporary basis. Chen took issue with not being selected. Solano

explained in her deposition that she used several factors in determining which

employees would serve that function. First, she looked for “available existing non-

bargaining unit” employees. Dkt. 223, ¶ 21. Then she focused on individuals with

career development plans. In other words, she wanted to give experience to

employees that expressed interest in moving into a management position in the

future. Dkt. 190-6, Solano Dep. 9:5–12. After that, Solano looked at tenure; how

long the employee had been in the group. Then, she considered their grade. Id. at

9:13–15. These criteria were not explained to Chen. But Chen had never expressed

interest in management and had not established a career development plan with

Solano. Id. 9:16–24; Dkt. 189-7, at 2 (“In the context of Tuesday’s (2/20/07)

discussion, I do not intend to meet and make a career development plan at this

point.”).

       The record establishes six occasions in which Solano assigned acting

managers. On July 24, 2006, shortly after Chen joined the group, Solano needed an

acting manager for one day. Chen was not selected because she was on assignment

as an acting manager with her previous group. Next, on October 2, 2006, Chen was

apparently available, but was not selected because a non-bargaining unit group

employee was available, and Solano testified that she prioritized those individuals

over the others. Next, an acting manager was needed for March 12 through 16,

2007. Chen was not selected for that instance for the same reason. An acting



                                           3
  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 4 of 37 PageID #:6490




manager was next needed from May 18 though 25, 2007. Chen was not selected for

that assignment because she was scheduled for pre-approved leave on at least some

of those days. Two additional instances exist in the record in which Solano needed

acting managers, but by that time Chen was no longer in the group, though she still

did some work for the group. Dkt. 223, ¶ 22.

       In February 2007, Solano issued an evaluation of Chen’s performance since

joining the team, which was then reviewed by Mark Primoli. Solano graded Chen a

4.8 out of 5 with an overall assessment of outstanding or “exceeds fully successful”

in each category. Dkt. 223-4, at 57–59. She noted that Chen had continued to

perform at the level recorded in her previous manager’s departure rating. Id. at 59.

She further explained that Chen was “always courteous and professional in [her]

dealing with [her] peers and management”; that she “graciously” agreed to return to

her previous team for a month to fill in as acting manager; and that Chen

consistently supported “a work environment free from harassment and

discrimination.” Id. The appraisal narrative further described Chen’s work papers

as “exemplary and always include a detailed audit trail and are easy and clear to

follow.” Id. at 61.

       Notwithstanding the positive evaluation, Chen took issue with the way

Solano handled a group meeting in March 2007. There, Solano gave a presentation

on the new employee performance evaluation system. She explained what the group

needed to do to meet expectations under the new system. Dkt. 223, ¶ 23. Someone

in the group asked what happens if an employee receives a rating of two out of five.



                                          4
  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 5 of 37 PageID #:6491




Another employee responded that “you get fired.” Id. ¶ 25. Solano then explained in

detail the requirements to terminate an employee.

      Chen interpreted that as an aggressive and harassing conversation. She

further believed that the purported aggression was directed at her, even though

Solano was apparently just responding to another employee’s unprompted

statement that the low rating would result in termination. In support of that

theory, Chen asserts that Solano turned and looked directly in Chen’s eyes while

explaining how Solano could terminate an employee. Chen explained in her

deposition that the people at the meeting were seated at a U-shaped table. Solano

was seated at the bottom center of the U so that she could address everyone without

turning around. Chen was seated near the bottom of one of the wings of the table.

Dkt. 223, at 405, Chen Dep. 64:12–24, 65:1–21. The configuration of the table is

only important to point out that Solano did not have to turn around to look at

anyone. Another employee, who was present at the meeting, testified that Solano

looked around the room at different people while talking, but that she may have

looked at Chen more often than others because other employees were looking out

the window, eating donuts, or doodling. Dkt. 223-4, at 46. At no time did that

employee perceive that Solano was directing the conversation at Chen. Id. On

Chen’s telling of the story, however, Solano looked her directly in the eyes about

three times. Dkt. 223, at 407, Chen Dep. 66:4–8 (“But she didn’t do that with

everybody. She glanced, okay. But with me she turned around and look at and




                                          5
  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 6 of 37 PageID #:6492




describe. And she did this several times. To say the exact times, I would say around

three times.”).

      In response to the purportedly aggressive meeting, Chen filed a grievance

with the union. In the grievance, the union alleged that Solano had created a hostile

work environment in the meeting. Dkt. 223, ¶¶ 26, 30. Solano’s supervisor, Mark

Primoli, responded to the grievance by interviewing employees that were present at

the meeting. Id. ¶ 27. He interviewed six individuals, but then stopped the

interviews after concluding that the grievance could not be substantiated. Id. ¶ 29.

Those employees had described the meeting as “calm, rational, and completely

professional.” Id. ¶ 28. Primoli asked them if Solano made them feel “bullied,

intimated, or threatened.” Dkt. 190-9, at 28. They responded that she did not. Id. at

28, 32. One person that attended the meeting apparently broke down into tears

afterward. But that appears related to the stress of the workload rather than

Solano’s behavior. Id. at 48. Based on the individuals he interviewed, Primoli

concluded that Solano had not acted aggressively or inappropriately in the meeting.

      Around the same time, Chen started having computer problems. She

complained that her laptop battery fell out and that her computer was functioning

so poorly that she could not print. She wanted to be on the list to get a new

computer. She contends that Solano’s failure to ensure she received new equipment

is an example of her harassing behavior. The evidence tells a different story. On

March 6, 2007, Chen sent an email to Solano explaining that IT could not get her

computer fixed and that she needed a new one. She conveyed the battery issue and



                                          6
  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 7 of 37 PageID #:6493




explained that she was having software trouble. Dkt. 188-13, at 7. A trouble ticket

in the record shows that Chen had complained of the battery problem, and that

Solano had approved the trouble ticket request on that same day, March 6, 2007, at

3:12 p.m. eastern time. Dkt. 223-4, at 102. That ticket was later closed on March 22,

2007, after a technician spoke with Chen and confirmed that she would wait for her

name to appear on the computer refresh list. Dkt. 188-13, at 20. Regardless, Solano

sent an email on April 7, 2007 requesting that Chen be added to the computer

refreshment list and noting that her computer problems were causing a work

stoppage. Id. at 17. She then continued working over the next few days to provide

the necessary details to ensure the request would be fulfilled. Id. at 11–17. The

remaining emails in the exhibit largely do not involve Solano, but they show that

Chen continued having computer issues and was eventually given a loaner laptop

until she could get a new one. In all, the record shows that Chen opened two trouble

tickets regarding her computer issues. Chen opened the first on March 6, at 11:51

a.m.; Solano approved it the same day at 3:12 p.m. Dkt. 189-1, at 2. Chen opened

the second ticket at 4:45 p.m. on April 10; Solano approved that ticket the next

morning at 8:55 a.m. Id. at 3–4.

      Later that year, Chen transferred to another division. She joined the Large

and Mid-Sized Business Division (LMSB) as a financial products and transactions

specialist on June 10, 2007. Because she was leaving SBSE, Solano and Primoli

needed to conduct a departure evaluation documenting Chen’s performance since

the earlier evaluation. Dkt. 223, ¶ 32. Solano rated Chen a 4.8 once again but



                                          7
  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 8 of 37 PageID #:6494




included a narrative explaining that she had not continued to perform at the same

level. Id. ¶ 31. Apparently because of that disagreement, Chen refused the sign the

departure evaluation. Dkt. 188-11, at 2. Even though Solano kept the numerical

score the same as the prior evaluation, her narrative told a significantly different

story. Initially, she explained that Chen was always “courteous and professional” in

dealing with her peers, and that she was always cooperative with team members.

Id. Solano went on to explain, however, that Chen had made numerous procedural

errors that caused Solano extra work. Those errors included using incorrect codes,

filling forms out incorrectly, and not properly assembling documentation in case

files. Id. at 10.

       On one occasion, a taxpayer had complained about Chen’s professionalism.

The taxpayer explained that Chen displayed a hostile and overly aggressive

demeanor during the audit process and accused her of taking the facts and coloring

them to suit her purpose. Id. at 11. Solano further noted that during the meeting

with the taxpayer (Solano was present), Chen “sat and smiled.” Id. Solano

apparently found that disrespectful of the taxpayer’s complaint because she later

reiterated the need to respect customer perspectives and, in the performance

review, referred Chen to internal documentation to aid her improvement in that

area. Id. Chen, however, took the notation that she “sat and smiled” as disrespectful

to her country of origin. Dkt. 188-3, at 10.




                                           8
  Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 9 of 37 PageID #:6495




      Solano’s narrative continued to point out other procedural errors in Chen’s

work. She noted time charges not being documented, forms only partially correct,

and she noted issues with language in one report:

      I was unable to execute the 30-day letter for issuance because the
      unagreed report was not complete, clear, and professional. The written
      language was not easy for me, as a reader, to understand. In addition,
      the report contained spelling and grammatical errors. As a result, it was
      necessary for me to re-write the unagreed report (worker classification
      issue, failure to file/pay penalties).

Dkt. 188-11, at 12. She further noted that, on another case, Chen did an excellent

job gathering the facts, but the written work was hard to follow because of sentence

structure and grammatical errors. Id. at 13. In other cases, Chen had failed to

develop the reasoning necessary to support the argument and defend the

government’s position. Id. at 12, 14. On another case, Solano explained that Chen

had inappropriately included a personal statement about the taxpayer and accused

Chen of using it as “a very personal attempt to influence potential readers.” Id. She

further explained that the same report also included unclear language with

grammar and spelling errors. Id. Another time, Chen had delayed closing a case so

long (without proper explanation) that Solano believed the individual would be

warranted in seeking relief due to the unnecessary delay. Id. at 14.

      Chen took issue with this departure rating. Notwithstanding the high score

(which was just adopted from the prior score), the narrative was not positive. She

further complains that Primoli refused to remove the departure evaluation from her

personnel file; she relies on her belief that Primoli settled complaints this way with




                                          9
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 10 of 37 PageID #:6496




other agents in the past. No explanation how those cases are relevant or similar to

this one was provided.

      In her new job at LMSB, Chen’s immediate supervisor was Jamy Kilmnick,

followed by Territory Manager Gayle Trier. Dkt. 223, ¶ 6. Here again, Chen’s

relationship with her supervisor soured. Although Chen wanted another evaluation

performed, Kilmnick had not been her supervisor long enough to perform one.

Instead, he relied on Solano’s departure rating as Chen’s mid-year evaluation. Id. ¶

39. According to Trier, the union contract prevented Kilmnick from performing the

mid-year evaluation and instead the prior recordation acted as the mid-year review.

In this case, that was Solano’s departure rating. Dkt. 190-10, Trier Dep. 69:15–23;

Dkt. 223, ¶ 41.

      At the beginning of Chen’s time in Kilmnick’s group, the work he could assign

her was limited. She had yet to attend corporate training, or the necessary specialty

training in financial products. ¶ 42. The Secretary refers to her as a trainee during

this period. Chen counters that she needed to attend training but was not a trainee.

The difference doesn’t matter. At bottom, Chen had not attended the specialty

training required of members of her new group. Chen was Kilmnick’s first employee

to go through this training period (he began as an acting manager and was

promoted to the full-time position soon after), and he explained that the process has

since changed entirely. But at that time, Kilmnick assigned Chen some practice

cases to review to evaluate how she would handle them. Dkt. 190-7, Kilmnick Dep.

48:21–24, 49:1–24, 50:1–2. In those practice cases, Kilmnick had Chen complete



                                          10
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 11 of 37 PageID #:6497




issue write-ups, but she did no field work and did not see the assigned agents. She

was only asked to review the case files and write documents discussing the issues.

Dkt. 223, at 524, Chen Dep. 183:1–7. Then, Kilmnick assigned her a veteran coach

who she shadowed, which allowed her to go out into the field and assign hours

toward cases. Id. 184:14–15.

      At the same time, Solano’s group was now short staffed. Though Solano

transferred some of Chen’s cases to other agents, she wanted Chen to finish a few

other cases because they were almost done. Solano explained that the cases

contained some procedural and written errors that needed to be corrected and she

believed assigning them to other agents would have created an unreasonable

burden and delay on the taxpayers. Dkt 190-6, Solano Dep. 24:19–24, 25:1–11; Dkt.

190-7, Kilmnick Dep. 43:7–17.

      As Chen sees it, being told to continue working on cases for Solano after

being hired by Kilmnick’s group was done to harass her. Dkt. 223, at 527, Chen

Dep. 186:17–22. In support of her assertion that the work was assigned to harass

her, she cites to her deposition. But a deponent’s subjective belief is not evidence

that the Court can rely on at summary judgment. Pantoja v. Am. NTN Bearing Mfg.

Corp., 495 F.3d 840, 847 (7th Cir. 2007) (“We understand that he suspects that this

is the case, but his own subjective belief cannot substitute for evidence.”).

      On June 19, 2007, right after Chen joined his group, Kilmnick began taking

notes on his interactions with her. Dkt. 189-2, at 14. In his notes (the “secret notes”

as Chen refers to them), Kilmnick explains that he started the journal at the



                                           11
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 12 of 37 PageID #:6498




suggestion of his boss, Gayle Trier. Id. He admits that he did not share his notes

with Chen, and that he also felt the notes were necessary because he believed Chen

was taking notes about him. Dkt. 223, ¶ 67. He further explains that he had a

“protracted” conversation with Chen on June 12, 2007, two days after she was hired

to join the group, over her work location and travel arrangements. He noted that

Chen continued to raise her voice, and he asked why she was doing that. According

to Kilmnick, she responded that her voice was higher because she is a woman, noted

the lack of other women in the group, and asked him if he had a problem with

women. Dkt. 189-2, at 14–16. She then accused him of being prejudiced against

people with accents. Id. at 16. He then ended the conversation and asked Trier for

assistance. Id. at 17. Trier advised him to apologize to Chen and to say he regretted

the phone call, which he then did. Id.at 17–18.

      Chen also seemed to assert that Kilmnick laughed at her accent, though the

record is not clear on that. He testified that he did not. She responded to the

Secretary’s Local Rule 56.1 statement of fact on that point by citing to Kilmnick’s

notes and asserting that he once asked her “what are you laughing at?” Dkt. 223, ¶

65. That response does not counter Kilmnick’s testimony, nor is it even relevant to

the statement of fact. N.D. Ill. Local Rule 56.1(e)(3) (“To dispute an asserted fact, a

party must cite specific evidentiary material that controverts the fact and must

concisely explain how the cited material controverts the asserted fact. Asserted

facts may be deemed admitted if not controverted with specific citations to

evidentiary material.”).



                                           12
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 13 of 37 PageID #:6499




      Before joining Kilmnick’s team, Chen worked ten hours a day, four days a

week. She wanted to continue that schedule, but he advised her that she should

change her schedule to the typical eight hours a day, five days a week. She took

issue with that, and at times has asserted that this amounts to discriminatory

harassment because others were not forced to work that schedule. Kilmnick

testified in his deposition, however, that he told Chen that she should work that

standard schedule because she was in training and should be working the same

schedule as the individuals training her. Kilmnick Dep. 13:14–20. She sees this as

evidence that she was treated differently. But as Kilmnick pointed out, she was his

only employee in training (his first ever), so his instruction would have only applied

to her. Id. 13:21–24, 14:1–16.

      Chen also complained about the method of travel to downtown Chicago.

Kilmnick advised her during the interview process that travel to downtown Chicago

would be required. Chen wanted to drive, but he advised her that regulations

required her to take public transportation instead and that nobody was authorized

to drive. Dkt. 223, ¶ 63. She took issue with this because she had been allowed to

drive in the past with other teams. She further contends that she a hard time

navigating public transportation with her files and her computer and that other

agents had parking spaces at taxpayer locations. Id.

      Trier, as Territory Manager, met with Chen soon after Chen began working

for Kilmnick. Id. ¶ 68. Because of how the working relationship began, Trier

discussed with Chen the group’s history with respect to women employees and



                                          13
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 14 of 37 PageID #:6500




attempted to welcome Chen into the group. Id. On Chen’s telling of the story,

however, Trier threatened to send her back to Solano’s group (which Trier didn’t

have the authority to do anyway) and told her that she didn’t want people in the

group that would file EEO complaints. Id. Trier responds, however, that she did not

say any such thing. Dkt. 189-12, at 11. (As discussed later, this obvious factual

dispute is insufficient to prevent summary judgment.)

      Chen also complained about not receiving a mid-year evaluation after joining

Kilmnick’s team. She wanted Solano’s departure rating removed and for Kilmnick

to perform a new evaluation instead. Trier, however, explained that Kilmnick was

the acting manager, had no prior management experience, and he was not Chen’s

manager long enough to be allowed to give her a mid-year evaluation. She explained

that he would have had to be her manager for at least sixty days before writing a

mid-year review. Therefore, Trier explained that Solano’s departure rating of Chen

would act as the mid-year review. Dkt. 189-12, at 11–12. The appraisal period

ended on July 31, 2007, and Chen joined Kilmnick’s group on June 10, 2007. Thus,

sixty days would not have passed. The rule was required by the collective

bargaining agreement, which stated, “If there is a change from one (1) permanent

position to another during the last sixty (60) days of the appraisal year, the

departure rating(s) becomes the rating(s) of record for the appraisal period.” Id. at

12.

      On August 21, 2007, Chen sought pre-EEO counseling, which resulted in an

interview on August 27, 2007. Dkt. 223, ¶ 8; Dkt. 188-2. In the interview, she



                                          14
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 15 of 37 PageID #:6501




complained about Solano’s negative statements in Chen’s departure rating, which

she believed provided her new supervisor with an unfavorable opinion of her and

would damage her future appraisals. She complained about the number of exhibits

that Solano attached to the departure rating (forty pages), which Solano attached as

examples of Chen’s errors. The interview narrative further explains that Chen

believed Solano was biased against her because of her accent and her status as a

minority, though it provides no specific support for this other than Chen’s subjective

belief. Chen explained that all employees make errors of some kind, but they do not

receive such lengthy narratives in their ratings, though she did not describe how

she was aware of the errors other employees had made, what those errors were, or

how they compared to her own. Dkt. 188-2, at 3.

      On October 12, 2007, Chen filed an administrative EEO complaint (as

compared to her August 21, 2007, pre-EEO counseling). Dkt. 223, ¶ 8. Lesia

Panepinto was designated as her representative for the complaint. Dkt. 188-3, at 2.

In that complaint, Chen reiterated her contention that Solano’s departure rating

narrative was inappropriate and harmful to Chen. She also believed that Solano

had given her reviews that contained untrue statements, and that Solano refused to

change the reviews. Dkt. 188-3, at 4–5. She also explained that Mark Primoli had

neglected to inform her that she had been selected for promotion. According to

Chen, “He then called and told me that he forgot about me, and I was assigned to

Rebecca Solano’s group.” Id. at 7. She then explained that she asked Solano for a

quality step increase on February 28, 2007, but that Solano had declined to afford



                                         15
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 16 of 37 PageID #:6502




her that promotion. Id. She then explained concerns with Solano being an

overbearing supervisor: “For example, in our first group meeting in September

2006, I listened to her saying for eight hours how she was going to write us up if we

failed to do this or that. For example, she said even if we were just five minutes

late, we needed to go to her in person to ask for permission to work overtime for five

minutes. In the 2006 Christmas party, she described herself as with Napoleon

Syndrome.” Id. Chen does not explain how this overbearing supervisory style was

discriminatory. Indeed, her statement’s use of the word “we” seems to acknowledge

that Solano used this managerial style with all her employees. See also id. at 7–8

(“The whole group went around the table to express their dissatisfaction about her

management. During and after the meeting, Manager Solano showed remorse and

said that she would change her practice.”).

      In the EEO complaint, Chen also complained about how Solano handled so-

called drop file materials that were sent to Solano from one of Chen’s previous

managers. Solano had apparently moved some of those files to Chen’s permanent

employee file, even though Chen believed the files should have been destroyed. Id.

at 9. Chen explained that Solano disagreed about whether the files should be

destroyed and told Chen to “find laws by myself.” Id. After a union grievance, most

of the files were removed. Id. Chen next complained that Solano wrote a case file

review on one of Chen’s cases after Chen had left the group to join Kilmnick’s group.

Solano then sent that review, which she wrote on June 14, 2007, to Kilmnick and




                                          16
    Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 17 of 37 PageID #:6503




Chen. Chen believed the review was false. Id. She then filed a grievance to have the

review removed from her record, which was successful. Id.

        On November 2, 2007, Kilmnick called the Chicago office of the U.S. Treasury

Inspector General for Tax Administration (TIGTA). According to the TIGTA

complaint narrative, he learned from Lesia Panepinto (she was a union steward and

Chen’s designated representative in her EEO complaint) on October 31, 2007, that

Chen had performed research on Kilmnick and Trier. Chen had learned that

Kilmnick and Trier were linked to the same physical address. Dkt. 238-1. According

to Kilmnick, Chen performed background checks on him and Trier and had told

Panepinto that Kilmnick and Trier were engaged in an affair.1 Chen had left a

voicemail to that effect with Panepinto, but Panepinto had refused to provide it.2

Regardless of whether that information is true, it caused Kilmnick to call TIGTA.

He explained that he feared for his personal safety because an employee was

inappropriately investigating him. He also believed that his reputation was at stake

because of Chen’s accusations regarding the affair. Dkt. 190-7, Kilmnick Dep.

54:12–24, 55:1–24, 56:1–23. He also mentioned to Agent Johnson that Chen had

previously opened an EEO complaint. Id. 59:5–9. Based on this information,

Kilmnick had called Trier, who called her boss. They agreed that a referral to

TIGTA was warranted. Id. 58:5–9.


1 Due to the sensitive nature of this kind of rumor, the Court further notes that there is no
evidence that this is true. In fact, the testimony appears to show that it is not. Dkt. 190-10,
Trier Dep. 92:12–24, 93:1–23.
2 Gayle Trier, in her deposition, confirmed that Panepinto was a union steward and was not

supposed to release information on another bargaining unit employee. Dkt. 190-10, Trier
Dep. 94:17–20.
                                              17
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 18 of 37 PageID #:6504




      Although Chen classifies the referral to TIGTA as a criminal investigation,

the documented report clearly indicates that it was non-criminal. The report further

indicates the reason for non-investigation as “mgmt/personnel/labor relation.” Dkt.

238-1, at 2. The complaint was then referred to the IRS Employee Conduct and

Compliance Office (ECCO) on November 29, 2007. Id. at 3. Paul Johnson was the

agent gathering facts regarding the TIGTA complaint. He was primarily a criminal

investigator, but he took the phone call from Kilmnick that day because he was on

telephone duty. He explained in his deposition that he performed an initial

investigation, but that the referral was made for informational purposes only and

never resulted in a full-fledged investigation. Dkt. 190-12, Johnson Dep. 4:11–18,

5:19–21, 8:9–12; 19:13–17. Other than Agent Johnson’s usual role as a criminal

investigator, there is no evidence that the TIGTA referral was ever a criminal

investigation. On the contrary, the documentation expressly explains otherwise.

      On January 5, 2008, Chen resigned from the IRS. Although she admits that

she resigned, she asserts that she was constructively discharged because of a hostile

work environment. Dkt. 223, ¶ 7.

      II.    Analysis

      Summary judgment is warranted if the evidence presents no genuine dispute

of material fact and the movant is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56. The Court must “construe all facts and draw all reasonable inferences in

the light most favorable to the nonmoving party.” Majors v. Gen. Elec. Co., 714 F.3d

527, 533 (7th Cir. 2013) (quoting Goetzke v. Ferro Corp., 280 F.3d 766, 774 (7th Cir.



                                         18
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 19 of 37 PageID #:6505




2002)). The initial burden lies with the movant to either show an absence of

evidence supporting an essential element or to present affirmative evidence

showing that an essential element cannot be satisfied. Hummel v. St. Joseph Cnty.

Bd. of Comm’rs, 817 F.3d 1010, 1016 (7th Cir. 2016). Then, the burden shifts to the

nonmoving party to present evidence that establishes a genuine issue of material

fact as to that element. Lewis v. CITGO Petroleum Corp., 561 F.3d 698, 702 (7th

Cir. 2009) (“Thus, to survive summary judgment, the nonmoving party must

present evidence sufficient to establish a triable issue of fact on all essential

elements of its case.”). Furthermore, a plaintiff’s own subjective belief that

something is true is not evidence sufficient to defeat a motion for summary

judgment. Vukadinovich v. Bd. of Sch. Trs. of N. Newton Sch. Corp., 278 F.3d 693,

700 (7th Cir. 2002).

             a. Count I—Hostile Work Environment

      In Count I, Chen asserts a claim that she was subjected to a discriminatory

hostile work environment. Title VII makes it unlawful for an employer “to fail or

refuse to hire or to discharge any individual, or otherwise discriminate against any

individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s race, color, religion, sex, or national

origin.” 42 U.S.C. § 2000e-2(a)(1). To prevail on a claim of employment

discrimination under Title VII, a plaintiff must prove that she is a member of a

protected class, that she suffered an adverse employment action, and that the

employer took the adverse action because of the plaintiff’s status as a member of the



                                           19
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 20 of 37 PageID #:6506




protected class. Gates v. Bd. of Educ. of Chicago, 916 F.3d 631, 636 (7th Cir. 2019).

“Subjecting an employee to a hostile work environment counts as an adverse action

. . . within the meaning of Title VII’s prohibition of race discrimination in 42 U.S.C.

§ 2000e-2(a).” Id.; Lord v. High Voltage Software, Inc., 839 F.3d 556, 561 (7th Cir.

2016) (quoting Orton-Bell v. Indiana, 759 F.3d 768, 773 (7th Cir. 2014)). The

Secretary does not dispute that Chen is a member of a protected class. Instead, the

Secretary disputes the existence of a hostile work environment and the causal

element.

      To establish a claim of hostile work environment under Title VII of the Civil

Rights Act of 1964, a plaintiff must prove that “(1) the employee was subject to

unwelcome harassment; (2) the harassment was based on a reason forbidden by

Title VII—here, race; (3) the harassment was so severe or pervasive that it altered

the conditions of employment and created a hostile or abusive working

environment; and (4) there is a basis for employer liability.” Smith v. Ill. Dep’t of

Transp., 936 F.3d 554, 560 (7th Cir. 2019).

      Though the Secretary spent most of her brief arguing that any harassment

was not severe or pervasive, she also contends that Chen has not shown that the

conduct constituted harassment at all, and that Chen has failed to present any

evidence establishing that any of the conduct had anything to do with her race. Dkt.

187, at 34. Here, Chen has produced no evidence that any harassment was based on

her race or national origin. Even if she had, she has not shown that she was

subjected to any severe or pervasive harassment.



                                           20
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 21 of 37 PageID #:6507




                    i. Causation—Element Two

      Chen has not produced any evidence that any of her supervisors’ actions were

based on her race or national origin. In Smith, the Court also determined that the

plaintiff had failed to produce any evidence of causation. Smith, 936 F.3d at 561.

There, Smith was subjected to abusive language and curse words. Noting that Title

VII does not impose a general civility code, the Seventh Circuit held that, because

Smith produced no evidence that his supervisors’ conduct was because of race, “the

profanity that he describes does not establish a hostile work environment.” Id. 560–

61. Like Chen, Smith contended that his supervisors harassed him, but the Seventh

Circuit explained that not all harassment is actionable under Title VII. Even if

workplace abuse is severe, Title VII does not offer Chen a remedy unless she can

produce evidence that the abuse was based on her race or national origin. Id. at 561.

      Similarly, in Orton-Bell v. Indiana, night shift employees were engaging in

sexual conduct on Orton-Bell’s desk. 759 F.3d 768, 774 (7th Cir. 2014). The Seventh

Circuit explained that the conduct was subjectively and objectively offensive and

severe, and that it was pervasive. But the court also explained that Orton-Bell had

failed to show the activity had anything to do with her gender. The Court stated,

“The notion that night-shift staff had sex on her desk because she was a woman is

pure speculation.” Id.

      Here, Chen has not pointed to any evidence that any harassment (if she was

subjected to any) was based on her race or national origin. Instead, she merely

speculates that it was. That is not enough. Indeed, the Court strains to locate any



                                         21
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 22 of 37 PageID #:6508




facts in the record that could possibly be used to even reasonably infer causation.

Chen does little to reveal them herself. She points to her accusation that Kilmnick

laughed at her accent, though she did not effectively dispute his denial of that fact.

Even then, that has nothing to do with Solano (who was the object of Chen’s EEO

complaint). She seems to think that Solano’s departure rating provides evidence of

discriminatory animus, but Chen doesn’t refute that Solano’s criticisms were

accurate. Presumably, Solano has a duty to accurately document Chen’s

shortcomings in an employee evaluation. Chen seems to believe that others have

not received such lengthy and negative departure narratives, but she supplies no

evidence.

      Chen also points out that Kilmnick opened a TIGTA complaint on her. It was

temporally close to her EEO complaint, and Kilmnick mentioned the EEO

complaint when he spoke with Agent Johnson. But Chen complained almost

entirely about Solano in the EEO complaint, not Kilmnick. And Trier agreed that

the TIGTA referral was appropriate. Furthermore, Kilmnick and Trier explained

that the TIGTA complaint was opened because Chen was performing background

checks on them and had falsely accused them of having an affair. Kilmnick also felt

concerned for his safety and reputation. Chen has produced no evidence at all that

this legitimate, nondiscriminatory justification is mere pretext; that it is a lie. Liu v.

Cook Cnty., 817 F.3d 307, 316 (7th Cir. 2016) (“Even if an employer’s decision was

mistaken, there is no pretext so long as the decision-maker honestly believed the

non-discriminatory reason.”).



                                           22
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 23 of 37 PageID #:6509




      Chen also seems to misunderstand the burden on summary judgment. After

the Secretary shows an absence of evidence, or presents evidence that an element

cannot be met, Chen has the burden to point to evidence in the record that

establishes a question of fact for the jury. Lewis v. CITGO Petroleum Corp., 561

F.3d 698, 702 (7th Cir. 2009). But Chen seems to argue that the only burden lies

with the Secretary. Chen contends, “Defendant presented no facts in the documents

presenting any other employee of the IRS being subject to the same routine

treatment like Chen.” Dkt. 226, at 21. That is a misunderstanding of the summary

judgment procedure. The Secretary has shown an absence of evidence in the record

to establish a causal link between any purported hostile work environment and

Chen’s race or national origin. Chen, therefore, bears the burden of proving or at

least showing a genuine issue of material fact that any hostile work environment

existed because of her race or national origin. After the aid of discovery, if she

wanted to present evidence that she was treated differently than others outside her

protected class, then she bore the burden of presenting it, not the Secretary. Skiba

v. Ill. Cent. R.R. Co., 884 F.3d 708, 723–24 (7th Cir. 2018) (“Ultimately, the plaintiff

bears the burden of showing the individuals he identifies are similarly situated.”).

      Similarly, Chen asserts, “To qualify as a normal working environment, the

Treasury must present facts showing that all their employees encountered the same

type of treatment, keeping secret noted on them, laughing at their accent,

concocting a secretive criminal investigation on them, keeping them with outdated

equipment and not taking remedies, keeping them underpaid while other received



                                           23
    Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 24 of 37 PageID #:6510




promotions.” Dkt. 226, at 21. As explained above, however, the Secretary bears no

such burden. And Title VII does not require a “normal work environment.” It only

requires that any hostile work environment not be created because of

discriminatory animus. The record here is void of any causal link.

        Although Chen has produced a litany of complaints against her supervisors

at the IRS, she has produced no evidence of discrimination. The only evidence in the

record even relevant to Chen’s protected class is the fact that she is a member of

that protected class. But if a plaintiff’s mere status as a member of a protected class

were enough to show that workplace disagreements were because of her race or

national origin, then every hostile work environment would be actionable. They are

not, so the Secretary is entitled to summary judgment on Count I for that reason

alone. Still, the Court continues.

                    ii. Pervasive or Severe—Element Three

        As explained above, Title VII does not offer redress for all hostile work

environments; only those that exist because of discriminatory animus. But Title VII

also does not provide a remedy when an employer creates an unpleasant work

environment, or one that is only hostile on occasion. Apart from being caused by

discriminatory animus, the hostility must be severe or pervasive to the point of

altering the conditions of employment. Whittaker v. N. Ill. Univ., 424 F.3d 640, 645

(7th Cir. 2005).3


3 The Court is unclear whether Chen’s Title VII complaint is based on a hostile work
environment, constructive discharge, or both. Regardless, if Chen cannot meet the burden
for a Title VII claim based on hostile work environment, she certainly cannot meet the
higher burden for a claim based on constructive discharge. See, e.g., Cooper-Schut v. Visteon
                                             24
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 25 of 37 PageID #:6511




       The Seventh Circuit clarified the severe or pervasive analysis in Gates v.

Board of Education of Chicago, 916 F.3d 631 636–38 (7th Cir. 2019). The idea that

plaintiffs must have suffered a “hellish” work environment died with the Supreme

Court’s decision in Harris v. Forklift Systems, Inc., 510 U.S. 17, 22 (1993). There,

the Supreme Court explained that “Title VII comes into play before the harassing

conduct leads to a nervous breakdown.” Id.; Gates, 916 F.3d at 637. Instead, certain

factors are relevant to aid in determining whether the workplace was sufficiently

hostile: severity, frequency, whether it was physically threatening, or whether it

unreasonably interfered with the plaintiff’s work performance. Gates, 916 F.3d at

637.

       Furthermore, in Gates, the Seventh Circuit reversed a district court’s grant of

summary judgment to the defendants in a hostile work environment case. There,

the plaintiff was subjected to racial slurs and inappropriate so-called jokes. The

district court had determined that the conduct was not sufficiently severe or

pervasive. The Seventh Circuit, however, stressed that racially toxic comments

made by supervisors are much more serious than comments made by a coworker.




Auto. Sys., 361 F.3d 421, 429 (7th Cir. 2004) (finding that a plaintiff’s Title VII constructive
discharge claim failed because the racial harassment the employee experienced was “mild”);
Hertzberg v. SRAM Corp., 261 F.3d 651, 658 (7th Cir. 2001) (distinguishing “ordinary” Title
VII harassment claims based on hostile work environment and “aggravated” if based on
constructive discharge). Because the Court ultimately finds that Chen has not met the
burden for an “ordinary” Title VII claim based on hostile work environment, an analysis of
Chen’s constructive discharge claim is not necessary. Bannon v. Univ. of Chicago, 503 F.3d
623, 629-30 (7th Cir. 2007) (“Because we have decided that Bannon has not made the
necessary showing to support her hostile work environment claim, it follows that her
constructive discharge claim fails.”).
                                              25
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 26 of 37 PageID #:6512




Id. at 638. “This is particularly true when supervisors address these derogatory and

humiliating remarks directly to the employees in question.” Id.

      Here, though not as severe, Chen’s case is similar to the Seventh Circuit’s

recent decision in Mahran v. Advocate Christ Medical Center, 2021 U.S. App. LEXIS

26384, __ F.4th __ (7th Cir. June 3, 2020). There, the plaintiff asserted a hostile

work environment based on his employer denying him “specialized ICU training,

paying him less than other pharmacists, rejecting his request for vacation time,

hiring non-Muslims as full-time pharmacists before him, and disciplining and later

firing him.” Id. at *15–16. But the court determined that he had not established

that any conduct was objectively offensive. “He was denied ICU training not

because of his race or religion but because he was not hired to be an ICU

pharmacist,” he presented no evidence of other similar pharmacists being paid more

than him, he was denied time off for vacation because too many other employees

(also Muslim) had already asked for time off for that holiday, and the individuals

hired over him were chosen because they had prior experience. Id. at *16–17. As in

the present case, Mahran’s complaints were easily explainable, and he failed to

show that the justifications were a smokescreen. Viewed in totality, none of the

issues Chen points to were objectively offensive, and none can amount to a hostile

work environment. The Secretary’s brief refers to the subjectively and objectively

offensive requirement of the first element of the hostile work environment claim,

but she primarily relies on the severe or pervasive prong. Regardless of which




                                          26
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 27 of 37 PageID #:6513




element this evidence addresses, the conduct complained of is so mild that it cannot

be considered severe or pervasive because it is not even objectively offensive.

      Chen accused her supervisors of creating the hostile work environment.

Because the allegations center around conduct of her supervisors, the bar is lower.

Supervisors simply have an easier path to successfully altering the conditions of

employment because they possess more power over the day-to-day work life of the

employees entrusted to their management. See Gates, 916 F.3d at 638. But although

Chen complains of actions perpetrated by her supervisors, and even though she

proffers a significant number of complaints, her complaints are neither physically

threatening nor severe (or even hostile at all in some cases).

      In support of her hostile work environment theory, Chen primarily asserts

that Kilmnick laughed at her accent, Solano failed to upgrade her laptop computer,

they were deaf to her requests for evaluations and promotions, yelled at her, kept

secret notes on her, and subjected her to a criminal investigation. Dkt. 226, at 21.

These allegations, however, are largely unsupported by the record. In most

instances, Chen grossly misrepresents the situation, assumes discriminatory

animus, or fails to establish that the legitimate, nondiscriminatory explanation was

pretextual. Taken as whole, however, no reasonable jury could conclude that Chen

was subjected to a hostile work environment. Such a conclusion can only be reached

through irrational speculation. Joll v. Valparaiso Cmty. Sch., 953 F.3d 923, 928 (7th

Cir. 2020) (explaining that on summary judgment the Court asks “whether a verdict

in her favor would be reasonable or could result only from irrational speculation.”).



                                          27
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 28 of 37 PageID #:6514




      Chen accused Kilmnick of laughing at her accent. She provides no details,

and her response to the Secretary’s statement of fact that Kilmnick denies laughing

at her accent cites no evidence in the record (not even her deposition). Her brief

similarly contains no citation to evidence. Instead, her response to the statement of

fact merely stated that it was more than once, that he told her to speak in a

monotone voice, and that he asked her what she was laughing at. Dkt. 223, ¶ 65.

Thus, she has not met her burden on summary judgment. Lewis v. CITGO

Petroleum Corp., 561 F.3d 698, 702 (7th Cir. 2009). Next, the evidence presented

does not support her theory that her computer troubles were in any way harassing,

hostile, or discriminatory. Solano approved Chen’s technology trouble tickets within

hours of the requests and then followed up many times over email to attempt to

resolve the issues and get Chen a new computer.

      Even if Solano should have recorded more case file reviews for Chen, the

main complaint is Solano’s writing of the departure rating with a negative

narrative. But Chen puts forth no evidence that the negative comments in the

departure rating were untrue or hostile. Instead, the evidence merely shows a

supervisor that was not happy with a subordinate’s performance and felt the need

to fully explain her opinion (including the need to attach examples as evidence).

Sure, Chen wanted that departure rating removed, and she wanted Kilmnick to do

another evaluation and to use that as her mid-year review instead. But that isn’t

the rule. And even if her supervisors were wrong—even if they mistakenly followed

the wrong protocol—that mistake would not be evidence that their actions were a



                                          28
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 29 of 37 PageID #:6515




pretextual guise to deploy discriminatory animus. Hnin v. TOA (USA), LLC, 751

F.3d 499, 506 (7th Cir. 2014).

      The Court can find only one instance of yelling that may have been directed

at Chen, and even that was confusing. Chen claims she was yelled at, and Kilmnick

apologized to her for yelling. His notes and testimony explained that Chen was the

person yelling. But even if it were Kilmnick doing the yelling, that one incident is

not nearly severe and pervasive enough to create a hostile work environment.

      Kilmnick admits that he took notes on his interactions with Chen. She began

accusing him of discriminatory animus as soon as he became her supervisor, and he

wanted to document their interactions to ensure everything was recorded. But even

if this behavior was wrong, Chen cannot establish that it was severely hostile

toward her. In her response brief, she conceded that she was not aware of

Kilmnick’s notes until after her employment at the IRS ended. She asserted,

      A reasonable person may draw the conclusion that if Chen would have
      known the secret notes and what the IRS was thinking about stabbing
      her in the back side or anything else critical, and allowing IRS to make
      use of secret notes and testimonies which were not brought to Chen
      attention at the time she was employed would be unfair.

Dkt. 226, at 22 (emphasis added). Indeed, she is the one that dubbed the notes

“secret.” But if she was not aware of Kilmnick’s notes, then she cannot assert later

that the notes created a hostile work environment. Whittaker, 424 F.3d at 645;

accord Cottrill v. MFA, Inc., 443 F.3d 629, 636 (8th Cir. 2006) (“Because she did not

subjectively perceive the peeping, Cottrill may not rely on the peeping to establish

that her work environment was hostile.”).



                                          29
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 30 of 37 PageID #:6516




      Chen points to the purportedly criminal investigation and the cloud that it

cast over her. But she provides no explanation how it could do that when she did not

know about it. The same logic applies here; how can the unknown constitute a

hostile work environment? Nevertheless, the investigation was not criminal. No

evidence exists that it was. On the contrary, the evidence expressly categorized the

investigation as non-criminal. And the investigation began because of Chen’s

actions. She performed background research on her bosses, jumped to the

conclusion that they were having an affair, and then broadcast that conclusion to at

least one other co-employee. When they learned of her research and her accusation,

they were very reasonably concerned. And even if their referral of her inappropriate

activity to TIGTA was the wrong move, Chen presents no evidence that it was done

as a pretext to discriminate.

      Other times, Chen makes references to other complaints, though her brief

does not develop arguments applying the law on these points to those facts. For

example, she references the meeting in which Solano explained how a person can be

fired. Chen has painted a picture in which Solano was an overbearing boss. But if

the picture she paints is true, Solano was an overbearing boss to everyone. That

does not help any argument that Solano was overbearing to Chen because of her

race or national origin. On the contrary, it shows Solano indiscriminately treating

everyone poorly (assuming, again, if Chen’s interpretation of the facts were true).

As another example, she took issue with being asked to work a standard five day

per week, eight hours per day schedule when she joined Kilmnick’s team (which was



                                         30
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 31 of 37 PageID #:6517




a promotion). She asserts that others were not asked to do that. But she ignores the

fact that she was the only one in training on his team and that he wanted her to

work the same schedule as the individuals training her. Chen provides no evidence

as to how that justification was pretextual.

      One final note before moving on to Chen’s retaliation claim. The Court has

taken great care to outline as many of Chen’s complaints as possible. She did not

include all of them in her briefing. When she did include facts, she almost always

failed to include citations to evidence (not to mention her failure to cite relevant

legal authority). But because she is pro se, the Court has done its level best to

include and discuss her complaints in detail. At bottom, however, none of them

amount to a hostile work environment. Rather, they show an employee jumping to

conclusions and issuing accusations of discrimination instead of taking a moment to

see the other perspective; the legitimate, nondiscriminatory reason for her

supervisors’ actions (or even addressing those justification later in her briefing). At

times, the Court has seen evidence of employees at the IRS doing things that might

be considered improper or at least ill-advised but not illegal. Solano admitted to

being a bit too aggressive in her supervisory approach in the beginning (toward

everyone). Lesia Panepinto broke confidence and told Kilmnick what Chen had told

her in confidence (though the record does not make her obligations clear). But none

of these facts, taken as a whole, lead to the conclusion that Chen’s supervisors or

coworkers created a hostile work environment, let alone one based on Chen’s race or

national origin. Chen may have been displeased with their actions. But this Court is



                                           31
    Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 32 of 37 PageID #:6518




not a super-human resources department, and Title VII provides redress only for

discriminatory employment actions. Liu v. Cook Cnty., 817 F.3d 307, 318 (7th Cir.

2016). Finding none, the Court must grant the Secretary’s motion for summary

judgment.4

               b. Count II—Retaliation

        In Count II, Chen brings a claim of retaliation. Title VII prohibits employers

from retaliating against employees because they have “made a charge, testified,

assisted, or participated in any manner in an investigation, proceeding, or hearing

under this title.” 42 U.S.C. § 2000e-3. To establish a Title VII retaliation claim, a

plaintiff must prove that she engaged in a protect activity, suffered an adverse

employment action, and that the employer took the adverse action because of her

protected activity. Lord v. High Voltage Software, Inc., 839 F.3d 556, 563 (7th Cir.

2016). Here, the Secretary contends that Chen has not suffered an adverse

employment action, and that even if she could, she cannot prove a causal link. Dkt.

15. Thus, the Secretary does not challenge whether Chen was engaged in protected

activity.




4Chen also urges this court to accept microaggression as evidence of a hostile work
environment. She faults the Secretary for not including case law that contemplates
microaggressions. Dkt. 226, at 27. She then cites to the Harvard Business Review and to
American Psychologist; neither are relevant to federal employment discrimination law. But
her invocation of the concept of microaggressions misses the point. Regardless of whether
an aggression is micro or macro, the Court considers the evidence of hostility in totality. If
the combination of conduct sums up to be severe or pervasive, then it is enough. If it
doesn’t, then it is not. Whether the sum comes from a large number of small incidents, or a
small number of larger incidents, the result is the same. Here, her cited incidents do not
add up to a hostile work environment, no matter what label they are assigned.
                                             32
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 33 of 37 PageID #:6519




      To constitute an adverse employment action in the retaliation context, the

employer’s action must “dissuade a reasonable employee from engaging in the

protected activity.” Williams v. Bd. of Educ., 982 F.3d 495, 509 (7th Cir. 2020).

Then, the plaintiff must establish the causal link between the adverse action and

her engagement in the protected activity. Under Title VII, however, the plaintiff is

required to show that her engagement in the protected activity was the but-for

cause of the employer’s adverse employment action. Chatman v. Bd. of Educ. of

Chicago, 5 F.4th 738, 748 (7th Cir. 2021). That requirement is fatal to Chen’s Title

VII retaliation suit. Even if she were subjected to an adverse employment action,

she has not established that her engagement in any protected activity was the but-

for cause of the adverse employment action. On every point, the Secretary has

shown a legitimate, nondiscriminatory justification for any action Chen’s

supervisors took. Still, when an employer presents such a non-retaliatory reason, “a

plaintiff can still raise a genuine dispute with evidence that the proffered reason is

a smokescreen for an unlawful motive.” Blankenship v. Am. Phoenix, Inc., 795 F.

App’x 467, 469 (7th Cir. 2020) (citing Harden v. Marion Cnty. Sheriff’s Dep’t, 799

F.3d 857, 863–64 (7th Cir. 2015)). But Chen has presented no evidence of pretext.

      In her response brief, Chen contends that she was retaliated against for filing

her EEOC charge when her supervisors “planned a criminal investigation

somewhere within IRS.” Dkt. 226, at 5. As bad as that sounds, it is not supported by

the evidence. Her contention that her managers planned a criminal investigation

amounts to pure, irrational speculation. She asserts, “Defendant did not provide



                                          33
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 34 of 37 PageID #:6520




any facts to demonstrate that Plaintiff was not shocked to hear that and that was

not intimidated more that it could be expected by another employee counterpart

born in US and of a difference race.” Id. She continues, “Logically, to defeat the

count of retaliation, the defendant should have provided facts to show that Plaintiff

was not intimidated at all by their action of bringing a criminal investigation into

play such that Plaintiff read the statements supposedly written by Solano during

the EOCC [sic] proceeding.” Id. at 6.

      Chen’s argument contains multiple errors in law and fact. Kilmnick and Trier

explained that TIGTA was contacted because Chen was performing background

checks on them and had expressed her opinion that they had engaged in an

extramarital affair based on information Chen learned in her investigation.

Kilmnick explained that this discovery made him feel uneasy about his future

safety and reputation. The investigation was never transformed into a full-fledged

investigation, was never criminal, and was ultimately referred to the Employee

Conduct and Compliance Office. The record contains no evidence that anyone ever

performed a criminal investigation on Chen, her repeated assertions to the contrary

notwithstanding. And even though Chen views the law as placing the entire burden

on the Secretary, she has failed to show that the legitimate, nondiscriminatory, and

nonretaliatory justification described above was a mere smokescreen; a lie. Nor has

she seriously attempted to do so.

      Chen alludes to comments made by Solano. Id. at 7. Those comments do not

help Chen. Solano stated in her deposition that she believed Chen quit because of



                                          34
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 35 of 37 PageID #:6521




the TIGTA investigation. Solano also pointed out that she had no personal

knowledge about it, had not talked to anyone involved, and only believed that

because of her knowledge of Chen “as a very private person.” Dkt. 190-6, Solano

Dep. 47:10–24, 48:1–23. In other words, she was speculating. That is not evidence.

Furthermore, even if Chen did resign because of the TIGTA referral, that would not

be enough to establish pretext. Chen’s response to the investigation cannot change

Kilmnick’s underlying reason for initiating it. Chen’s reaction says nothing about

Kilmnick’s motivations.

      In her response brief, Chen also avers that “she was told by a telephone

technician that he could not figure out why Chen’s wires are re-route to another

server.” Dkt. 226, at 7. The Court has no idea what this hearsay means, or how it is

relevant. Furthermore, Chen did not include this in her statement of additional

facts. “We repeatedly have made clear that perfunctory and undeveloped

arguments, and arguments that are unsupported by pertinent authority, are waived

. . ..” United States v. Berkowitz, 927 F.2d 1376, 1384 (7th Cir. 1991).

      The Court can locate only two other possible arguments in Chen’s brief that

could support her claim of retaliation. First, she points to timing. She asserts that

the TIGTA investigation began soon after she filed with the EEOC. But the Seventh

Circuit has made clear that suspicious timing alone is rarely sufficient to survive a

summary judgment motion on a retaliation claim. Williams v. Bd. of Educ., 982

F.3d 495, 509 (7th Cir. 2020) (citing McCann v. Badger Mining Corp., 965 F.3d 578,

592-93 (7th Cir. 2020). Here, the only evidence other than timing is that Kilmnick



                                          35
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 36 of 37 PageID #:6522




told Agent Johnson that Chen had an open EEOC complaint when Kilmnick called

TIGTA about Chen’s activity. Those two things taken together, however, are not

enough to create a dispute of fact regarding pretext. Chen’s pre-EEO counseling

request was filed on August 21, 2007, and her EEO complaint was filed on October

12, 2007. Kilmnick’s contact with TIGTA regarding Chen’s conduct was on

November 2, 2007. The timing is close, but not immediate. Kilmnick admitted that

he told Johnson about Chen’s EEO complaint. That alone does not do much to

bolster Chen’s retaliation claim. But even it did, Chen’s EEO complaint almost

exclusively confines itself to Chen’s employment in Solano’s group. Indeed, Chen

barely mentioned Kilmnick, or her time under his management. She claimed that

Solano continued to contact Kilmnick to criticize Chen’s work. And she noted that,

even with Solano’s assertions, Kilmnick became more relaxed and showed more

confidence in her work after she completed a sample case and that he “said that I

was doing an excellent job.” Dkt. 188-3, at 9. Other than that, her only mention of

Kilmnick was his use of Solano’s departure rating as Chen’s mid-year appraisal. Id.

      She also asserted that Trier told her that she did not want employees in her

group that would file EEO complaints. That is a dispute of fact, because Trier

testified that she said no such thing. Chen does not raise this argument in her

response though. And even if she did, the evidence shows that Kilmnick called

TIGTA, that he was the one concerned for his safety and reputation, and that he

only involved Trier to see if she agreed with him and because her reputation was

also implicated.



                                         36
 Case: 3:14-cv-50164 Document #: 255 Filed: 09/16/21 Page 37 of 37 PageID #:6523




      In other words, Chen’s retaliation claim requires the Court to credit her

speculation that Kilmnick retaliated against Chen for filing an EEO complaint that

barely mentioned him and that noted his praise for her. It also requires that the

Court credit such speculation even though Kilmnick had good reasons to refer her

conduct for investigation and that both he and his Territory Manager agreed that

the referral was appropriate. These were two people that were not in Chen’s chain

of command during the events leading to her EEO complaint.

      Because no reasonable jury could find for Chen, she has failed to present

sufficient evidence to establish a dispute of material fact.



      III.   Conclusion

      For the reasons explained above, the Court grants the Secretary’s motion for

summary judgment [186] on all counts. Civil case terminated.




Date: September 16, 2021

                                                          ___________________________
                                                           Honorable Iain D. Johnston
                                                          United States District Judge




                                           37
